                                 PL Ex. 3
Case 3:18-cv-01323-BJD-MCR Document 1-3 Filed 11/08/18 Page 1 of 6 PageID 26
                                 PL Ex. 3
Case 3:18-cv-01323-BJD-MCR Document 1-3 Filed 11/08/18 Page 2 of 6 PageID 27
                                 PL Ex. 3
Case 3:18-cv-01323-BJD-MCR Document 1-3 Filed 11/08/18 Page 3 of 6 PageID 28
                                 PL Ex. 3
Case 3:18-cv-01323-BJD-MCR Document 1-3 Filed 11/08/18 Page 4 of 6 PageID 29
                                 PL Ex. 3
Case 3:18-cv-01323-BJD-MCR Document 1-3 Filed 11/08/18 Page 5 of 6 PageID 30
                                 PL Ex. 3
Case 3:18-cv-01323-BJD-MCR Document 1-3 Filed 11/08/18 Page 6 of 6 PageID 31
